MORRISON, Judge.
The offense is shoplifting, as denounced by Article 1436e, Vernon’s Ann.P.C.; the punishment, 90 days in jail.
No statement of facts accompanies the record.
The sole question presented is the alleged failure of the court to instruct the jury that the State had “the burden of proof as to the defendant’s intent to commit the crime of theft.” Elsewhere in the charge, the court properly instructed the jury that the burden of proof was upon the State and further instructed them that they must find beyond a reasonable doubt that appellant removed certain property (therein described) from where it was displayed in the store “with the intent to fraudulently take said property and deprive” the owner of the value thereof.
This we have concluded amply charged the jury on the question of appellant’s intent.
Finding no reversible error, the judgment of the trial court is affirmed.